Cite as: 562 U. S. ____ (2011)           1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
      T. FELKNER v. STEVEN FRANK JACKSON
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

              No. 10–797.   Decided March 21, 2011 


  PER CURIAM.
  A California jury convicted respondent Steven Frank
Jackson of numerous sexual offenses stemming from his
attack on a 72-year-old woman who lived in his apartment
complex. Jackson raised a Batson claim, asserting that
the prosecutor exercised peremptory challenges to exclude
black prospective jurors on the basis of their race. See
Batson v. Kentucky, 476 U. S. 79 (1986). Two of three
black jurors had been struck; the third served on the jury.
App. to Pet. for Cert. 49–50.
  Jackson’s counsel did not object when the prosecutor
struck the first of the black jurors, Juror S. Counsel later
explained that he did not make a “motion at that time”
because he thought the excusal of Juror S “was a close
call.” After the prosecutor sought to dismiss the second
juror, Juror J, Jackson’s counsel made the Batson motion
challenging both strikes. Record in No. 2:07-cv-00555-RJB
(ED Cal.), Doc. 29, Lodged Doc. No. 7, pp. 76–77 (hereinaf
ter Document 7).
  The prosecutor offered a race-neutral explanation for
striking each juror: Juror S had stated that from the ages
of 16 to 30 years old, he was frequently stopped by Cali
fornia police officers because—in his view—of his race and
age. As the prosecutor put it, “Whether or not he still
harbors any animosity is not something I wanted to roll
the dice with.” Id., at 78; Record in No. 2:07-cv-00555-RJB
(ED Cal.), Doc. 29, Lodged Doc. No. 10, pp. 57–58, 98–100
(hereinafter Document 10).
  The prosecutor stated that he struck Juror J because
2                   FELKNER v. JACKSON

                         Per Curiam

she had a master’s degree in social work, and had interned
at the county jail, “probably in the psych unit as a sociolo
gist of some sort.” The prosecutor explained that he dis
missed her “based on her educational background,” stating
that he does not “like to keep social workers.” Document
7, at 78–79; Document 10, at 188–189; App. to Pet. for
Cert. 49.
   Jackson’s counsel expressly disagreed only with the
prosecutor’s explanation for the strike of Juror J, see App.
to Pet. for Cert. 22–23, 47, arguing that removing her on
the basis of her educational background was “itself invidi
ous discrimination.” The prosecutor responded that he
was not aware that social workers were a “protected
class.” As for Juror S, Jackson’s counsel explained that he
“let [Juror S] slide” because he anticipated the prosecutor’s
response and, in any event, he “only need[ed] one to estab
lish the grounds for” a Batson motion. After listening to
each side’s arguments, the trial court denied Jackson’s
motion. Document 7, at 78–80.
   Jackson renewed his Batson claim on direct appeal,
arguing that a comparative juror analysis revealed that
the prosecutor’s explanations were pretextual.          With
respect to Juror S, Jackson argued that a non-black ju
ror—Juror 8—also had negative experiences with law
enforcement but remained on the jury. App. to Pet. for
Cert. 47–48. Juror 8 stated during jury selection that he
had been stopped while driving in Illinois several years
earlier as part of what he believed to be a “scam” by Illi
nois police targeting drivers with California license plates.
Juror 8 also complained that he had been disappointed by
the failure of law enforcement officers to investigate the
burglary of his car. Document 10, at 26–27, 56–57, 95–97.
   With respect to Juror J, Jackson claimed that the prose
cutor asked follow-up questions of several white jurors
when he was concerned about their educational back
grounds, but struck Juror J without asking her any ques
                 Cite as: 562 U. S. ____ (2011)            3

                          Per Curiam

tions about her degree in social work. App. to Pet. for
Cert. 49.
   The California Court of Appeal upheld the trial court’s
denial of the Batson motion and affirmed Jackson’s convic
tions. The appellate court explained that “[t]he trial
court’s ruling on this issue is reviewed for substantial
evidence,” App. to Pet. for Cert. 43 (internal quotation
marks omitted), which the California courts have charac
terized as equivalent to the “clear error” standard em
ployed by federal courts, see, e.g., People v. Alvarez, 14
Cal. 4th 155, 196, 926 P. 2d 365, 389 (1996). With respect
to whether the prosecutor’s stated reasons were pretex
tual, the court explained that it “give[s] great deference to
the trial court’s ability to distinguish bona fide reasons
from sham excuses.” App. to Pet. for Cert. 43.
   After comparing Juror S to Juror 8, the court concluded
that “Juror 8’s negative experience out of state and the car
burglary is not comparable to [Juror S’s] 14 years of per
ceived harassment by law enforcement based in part on
race.” Id., at 48. As for Juror J, the court recognized that
the prosecutor’s dismissal was based on her social services
background—“a proper race-neutral reason”—and that
this explained his different treatment of jurors with
“backgrounds in law, bio-chemistry or environmental
engineering.” The court also noted that the “prosecutor
focused on [Juror J’s] internship experience” at the county
jail. Id., at 49.
   After the California Supreme Court denied Jackson’s
petition for review, Jackson sought federal habeas relief.
The Federal District Court properly recognized that re
view of Jackson’s claim was governed by the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA). That
law provides, in pertinent part, that federal habeas relief
may not be granted unless the state court adjudication
“resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence pre
4                   FELKNER v. JACKSON

                         Per Curiam

sented in the State court proceeding.”          28 U. S. C.
§2254(d)(2). After considering the state Court of Appeal
decision and reviewing the record evidence, the District
Court held that the California Court of Appeal’s findings
were not unreasonable. App. to Pet. for Cert. 24. The
District Court therefore denied Jackson’s petition.
  The Court of Appeals for the Ninth Circuit reversed in a
three-paragraph unpublished memorandum opinion. 389
Fed. Appx. 640 (2010). In so doing, the court did not
discuss any specific facts or mention the reasoning of the
other three courts that had rejected Jackson’s claim.
Instead, after setting forth the basic background legal
principles in the first two paragraphs, the Court of Ap
peals offered a one-sentence conclusory explanation for its
decision:
       “The prosecutor’s proffered race-neutral bases for
    peremptorily striking the two African-American jurors
    were not sufficient to counter the evidence of purpose
    ful discrimination in light of the fact that two out of
    three prospective African-American jurors were
    stricken, and the record reflected different treatment
    of comparably situated jurors.” Id., at 641.
That decision is as inexplicable as it is unexplained. It is
reversed.
   The Batson issue before us turns largely on an “evalua
tion of credibility.” 476 U. S., at 98, n. 21. The trial
court’s determination is entitled to “great deference,” ibid.,
and “must be sustained unless it is clearly erroneous,”
Snyder v. Louisiana, 552 U. S. 472, 477 (2008).
   That is the standard on direct review. On federal ha
beas review, AEDPA “imposes a highly deferential stan
dard for evaluating state-court rulings” and “demands
that state-court decisions be given the benefit of the
doubt.” Renico v. Lett, 559 U. S. ___, ___ (2010) (slip op.,
at 5) (internal quotation marks omitted). Here the trial
                 Cite as: 562 U. S. ____ (2011)            5

                          Per Curiam

court credited the prosecutor’s race-neutral explanations,
and the California Court of Appeal carefully reviewed the
record at some length in upholding the trial court’s find
ings. The state appellate court’s decision was plainly not
unreasonable. There was simply no basis for the Ninth
Circuit to reach the opposite conclusion, particularly in
such a dismissive manner.
  The petition for certiorari and the motion for leave to
proceed in forma pauperis are granted. The judgment of
the Court of Appeals for the Ninth Circuit is reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                            It is so ordered.